Title: From John Adams to William Cranch, 8 October 1819
From: Adams, John
To: Cranch, William



dear Sir
Quincy October 8th. 1819

I have seen your two Daughters—with great pleasure—and they are every thing I could wish them to be, if they were mine—Mr Norton too I find to be a very pleasant agreeable, well breed, and well informed Gentlemen.—
you should O Mr Cranch? I think it is impossible you should perfectly comprehend the felicity which Providence has afforded you in giving you an opportunity of living constantly with your Children—you have never felt how Sharper than a serpents tooth it is to have thankless Children.—
I hope to have more of the Society of your daughters before they return—my worthy Son and his family are to leave us to morrow—on their return to Washington where I hope they will find you and all their friends in perfect Health—
I am Sir with great affection / your friend
John Adams